DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1, 2, 7, 21, 32, 34 and 35 are currently amended.  Claims 2 and 33 were previously presented.  Claim –4 – 6, 8 – 20 and 22 - 31 were cancelled.  Still pending and being examined in this application are Claims –1 – 3, 7, 21 and 32 - 35.
Response to Amendment / Arguments
3.	Claim 32 previously rejected under rejected under 35 U.S.C. 112(a), first paragraph, reciting, “wherein the invoice identification is…”, was amended to overcome the rejection.  
Claim 1 previously rejected under rejected under 35 U.S.C. 112(b), second paragraph, insufficient antecedent basis and relative terminology, was amended to overcome the rejections. 
Applicant's arguments filed 10 Oct 2020 have been fully considered but they are not persuasive.
In response to the argument that ITWARU does not teach “invoice identification is transmitted to a buyer device via the point of sale device of the seller or where the buyer uses the invoice identification to retrieve invoice details from the invoice database, all without the buyer having any information associated with an account of the seller”, the Examiner respectfully disagrees.  The Examiner notes, the amended claim language recites, “receiving…an invoice…the invoice having invoice details including…a seller identifier” and “transmitting the invoice details…to the buyer device” and “initiating a funds transfer…to a seller financial account…”.  ITWARU teaches an Optical Machine Readable Image that can be partially decoded to facilitate funds transfer [0066].  Therefore, ITWARU teaches the claim language as rejected below. 
Examiner’s Comments
4.	Intended use language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (see MPEP 2103 I C).  The following claim limitations are directed to intended use:
Claims 1 and 35 (“storing…such that the invoice is retrieved…” and “transmitting…to confirm the invoice” and “initiating…to complete the transaction”).

5.	The following claims are not positively recited and do not have patentable weight (see MPEP 2111.04):
Claim 1 (“receiving…the invoice generated by a seller in a transaction” and  “transmitting… the invoice identification is transmitted…” and “receiving…the request received from the buyer device” and “retrieving…received from the buyer device”); 
	Claim 21 (“wherein…is received…based on information received by the buyer devic
Claim 33 (“wherein…that is defined by the seller”). 
6.	Claim 1 recites structural limitations (“the remote invoice system comprising an invoice database”) that do not gain patentable weight in a method claim. It has been held that to be entitled to such weight in method claims, the recited structural limitations Ex parte Pfeiffer, 135 USPQ 31 ([Bd. App.] 1961)).
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1 – 3, 7, 21 and 32 - 35  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.	Lack of an Algorithm
Claim 1 recites, “receiving… information identifying…” and  “initiating funds transfer…to complete”.  ...”. The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitation in sufficient detail such that one of 
Dependent Claims 2, 3, 7, 21, 32 and 33 are also rejected as each depend from Claim 1.  
Claim 7 recites, “receiving information confirming…”. The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitation in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed function to be performed.  See MPEP 2161.01 I. 
 Claim 21 recites, “wherein the confirmation of the invoice is received… based on information received by the buyer device”.  . The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitation in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed function to be performed.  See MPEP 2161.01 I. 
10.	LizardTech
Claim 1 recites, “storing the invoice in the invoice database…”.  The claim is broader than the specification because the claim does not recite what is storing the invoice. See LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005).  Claims 34 and 35 recite similar language.  
Claim 1 recites, “retrieving the invoice details from the invoice database…from the buyer device”.  The claim is broader than the specification because the claim does not recite what is retrieving the invoice details.  See LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005).  Claims 34 and 35 recite similar language.  
transmitting the invoice details and a request to confirm the invoice to the buyer device”.  The claim is broader than the specification because the claim does not recite what is performing these limitations. [Applicant’s Specification:  “Responsive to this request, information about the invoice is received from the remote invoice database 207….In some embodiments, the invoice is transmitted to the second electronic device. The amount to be remitted and the merchant identification from the invoice is displayed on the destination device, along with a prompt (e.g., an affordance such as a radio button) to confirm the invoice.” {0037}].
Claim 1 recites, “initiating a funds transfer…to complete the transaction”.  The claim is broader than the specification because the claim does not recite what is performing the limitation.  See LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005).  Claims 34 and 35 recite similar language.  
Dependent Claims 2, 3, 7, 21, 32 and 33 are also rejected as each depend from Claim 1.  
Claim 7 recites, “receiving…”.  The claim is broader than the specification because the claim does not recite what is receiving the information. See LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005).  
11.	New Matter
Claim 1 recites, “retrieving the invoice details from the invoice database using the invoice identification received from the buyer device”.  The Applicant’s Specification details, “Responsive to this request, information about…an amount to be remitted and a merchant identification from the remote invoice database 207…is transmitted to the second electronic device” [0037].  The specification does not detail a separate limitation 
Dependent Claims 2, 3, 7, 21, 32 and 33 are also rejected as each depend from Claim 1.  
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

13.	Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
14.	Katz
Claim 34 recites, “receiving…the invoice generated by a seller in a transaction” and  “transmitting…the invoice identification is transmitted…”.  However, the claim is directed to a “non-transitory computer computer-readable storage medium…when executed by a computer based system, cause the computer based system to perform operations comprising”.  The language describes an act performed by a person. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed non-transitory computer storage medium and computing device, or whether the infringement requires the action being performed. (See MPEP 2173.05 II; In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)).  Claim 35 recites similar language.  
Rembrandt 
Claim 34 recites, “storing…such that the invoice is retrieved…” and  “transmitting…the invoice identification is transmitted…”.  However, the claim is directed to a “non-transitory computer computer-readable storage medium…when executed by a computer based system, cause the computer based system to perform operations comprising”.  The language describes acts performed by a person. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed non-transitory computer storage medium and computing device, or whether the infringement requires the action being performed. (See MPEP 2173.05 II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).  Claim 35 recites similar language.  
Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 1, 2, 3, 7, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITWARU (US 2013/0206834 A1).
	Regarding Claims 1, 34 and 35, ITWARU teaches

receiving, by a remote invoice system, an invoice [0034; 0057; 0059; 0061], the remote invoice system comprising an invoice database [0007; 0019; 0056], the invoice generated by a seller in a transaction [0033 (funds requestor {i.e. merchant}); 0034 (requestor computer device 12); 0035], the invoice having invoice details including at least an amount and a seller identifier [0034; 0035]; 
storing the invoice in the invoice database such that the invoice is retrieved using an invoice identification [0061]; 
transmitting, by the remote invoice system, the invoice identification to -a point of sale device of the seller the invoice identification is transmitted to a buyer device via the point of sale device of the seller [0064 (responder computer device 8)]; 
receiving, by the remote invoice system, a request for information about the invoice the request including the invoice identification associated with the transaction, the request received from the buyer device [0053; 0054; 0057];
retrieving the invoice details from the invoice database using the invoice identification received from the buyer device [0040; 0062; 0066; 0071]; 
transmitting the invoice details and a request to confirm the invoice to the buyer device [0037; 0052; 0064; 0066]; 
receiving, from the buyer device, a confirmation of the invoice and information identifying a buyer financial account [0037; 0052; 0064; 0066]; and 
initiating a funds transfer of the amount from the buyer financial account to a seller financial account to complete the transaction [0061; 0076; 0099].
Regarding Claim 2, ITWARU teaches the invention above.  ITWARU continues to teach wherein the invoice details include a seller name and a seller address [0025; 0037; 0040; 0044].  
Regarding Claim 3, ITWARU teaches the invention in Claim 1.   ITWARU continues to teach validating, by the remote invoice system, the invoice, and transmitting the invoice to the first electronic device, wherein the payee identifier is generated by the first electronic device [0057; 0059; 0067].
Regarding Claim 7, ITWARU teaches the invention in Claim 1.  ITWARU continues to teach receiving information confirming the identity of the buyer [0025; 0037; 0040; 0044; 0082].
Regarding Claim 32, ITWARU teaches the invention in Claim 1.  ITWARU continues to teach wherein the invoice identification identifies a location of the invoice in the invoice database [0045]. 
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ITWARU in view of Celkonas (US 2014/0058862 A1). 
Regarding Claim 21, ITWARU in view of Celkonas teaches the invention in Claim 1.  ITWARU does not explicitly teach wherein the confirmation of the invoice is received from the buyer device based on information received by the buyer device 
However, Celkonas wherein the confirmation of the invoice is received from the buyer device based on information received by the buyer device [0059 – 0061]. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention ITWARU with Celkonas for the purpose removing various data from the funds transfer request.  
Regarding Claim 33, ITWARU teaches the invention in Claim 1.  ITWARU does not explicitly teach wherein the invoice identification includes a time stamp and a time threshold that is defined by the seller.
However, Celkonas teaches wherein the invoice identification includes a time stamp and a time threshold that is defined by the seller [0085; 0095].  
Conclusion
	The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Nakia Leffall-Allen/           Examiner, Art Unit 3685

/Mohammad A. Nilforoush/           Primary Examiner, Art Unit 3685